DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURAMATSU et al (US 2019/0027312).
Regarding claim 1, MURAMATSU discloses a multilayer ceramic capacitor (Figs. 14-22, 110), comprising: a body (Fig. 14, 12) including a dielectric layer (Fig. 15, 12), and first and 5second internal electrodes (Fig. 15, 20a/20b) layered in a third direction (Fig. 15, X) with the dielectric layer interposed therebetween (Fig. 15) and having first and second connection portions (Fig. 20, at 118a/118b), respectively, the body including first and second surfaces (Fig. 14, 12a/12b) opposing each other in the third direction (Fig. 14, x), third and fourth surfaces (Fig. 14, 12c/12d) opposing each 10other in a first direction (Fig. 14, y), and fifth and sixth surfaces (Fig. 14, 12e/12f) opposing each other in a second direction (Fig. 14, Z); a first external electrode (Fig. 14, 114a) connected to the first internal electrode 
25 Regarding claim 2, MURAMATSU further discloses that the first external electrode extends to the third surface of the body (Fig. 14), and wherein the second external electrode extends to the fourth surface of the body (Fig. 14).  
Regarding claim 3, MURAMATSU further discloses that a length of the body taken in the first direction is longer than a width of the body taken in the second direction (Table 2, Examples 6-8).  
10 Regarding claim 4, MURAMATSU further discloses that a ratio, La/L1, of a length, La, of the first connection portion or the second connection portion to a length, L1, of the first internal electrode or the second internal electrode is within a range of 0.1 to 0.4 (Table 1, example 1; length of internal electrode of Fig. 17 is equal to the length of the capacitor body [example 1; 0.550 mm] and connection portion (Fig. 17, 26a [0077  up to 0.06 mm] giving a ratio of 0.109).  
Regarding claim 5, MURAMATSU further discloses that a ratio, Wa/Wi, of a width, Wa, of the first connection portion or the second connection portion to a width, W1, of the first internal electrode or the second 20internal electrode, is within a range of 0.1 to 0.4 (Table 1, example 1; width of internal electrode of Fig. 17 is equal to the width of the capacitor body [example 1; 0.550 mm] and connection portion (Fig. 17, 26a+26b [0077-0078  up to 0.02-0.12 mm] giving a ratio of 0.036-0.218).
Regarding claim 6, MURAMATSU further discloses that a center of each of the first internal electrode and the second internal electrode is disposed on a center of the 25dielectric layer (Fig. 17).  
Regarding claim 7, MURAMATSU further discloses that a surface of each of the first and second connection portions exposed from the body has a rounded shape (Fig. 17, rounded in corner).  
Regarding claim 9, MURAMATSU further discloses that the first internal electrode further includes a fourth connection portion (Fig. 17, 22a/22b), and 15wherein the second internal electrode further includes a third connection portion (Fig. 18, 24a/24b of 2nd internal electrode).  
Regarding claim 11, MURAMATSU further discloses Page 25a third external electrode (Fig. 14, 114b) and a fourth external electrode (Fig. 14, 115a), wherein the third external electrode is spaced apart from the first and second external electrodes (Fig. 14), and is 5disposed across a portion of the fourth surface and a portion of the sixth surface of the body (Fig. 14, 114b on 12d and 12f), and wherein the fourth external electrode is spaced apart from the first to third external electrodes (Fig. 14), and is disposed across a portion of the third surface and a portion of the 10sixth surface of the body (Fig. 14, 115a on 12c and 12f).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU et al (US 2019/0027312) in view of MATSUSHITA et al (US 2019/0208622).
Regarding claim 8, MURAMATSU fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MATSUSHITA to the invention of MURAMATSU, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU et al (US 2019/0027312) in view of WU et al (US 2017/0287641).
Regarding claim 10, MURAMATSU teaches that the third and fourth portions are each exposed from multiple sides (Figs. 14-18).
However, MURAMATSU fails to fully teach that the fourth connection portion is exposed from 20the third surface and the sixth surface of the body, and wherein the third connection portion is exposed from the fourth surface and the sixth surface of the body.  
WU teaches that the internal electrodes can have 2 exposed connection portions on the same side (Fig. 9, 22).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of WU to the invention of MURAMATSU, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
 
Regarding claim 12, MURAMATSU teaches that the fourth external electrode is connected to the third connection portion, and the third external electrode 15is connected to the fourth connection portion (Figs. 14-18).
However, MURAMATSU fails to fully teach that the third external electrode is connected to the third connection portion, and the fourth external electrode 15is connected to the fourth connection portion.  
WU teaches that the internal electrodes can have 2 exposed connection portions on the same side (Fig. 9, 22) and be connected to 2 external electrodes on that same side Fig. 7, 252s).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of WU to the invention of MURAMATSU, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU et al (US 2019/0027312) in view of PARK et al (US 2016/0260547).
Regarding claim 13, MURAMATSU teaches that the device of claim 1 (above) can be connected to a substrate [0018]).
However, MURAMATSU fails to fully teach a substrate including a multilayer ceramic capacitor mounted thereon, the substrate comprising: a printed circuit board having two or more electrode 20pads; the multilayer ceramic capacitor of claim 1 disposed on the printed circuit board; and a soldering connecting the electrode pad to the multilayer ceramic capacitor, 25wherein an external electrode of the multilayer DB1/ 109190754.1 Page 26ceramic capacitor is connected to the electrode pad by the soldering.  
LL teaches a substrate (Fig. 7, 210) including a multilayer ceramic capacitor (Fig. 7, 110) mounted thereon, the substrate comprising: a printed circuit board ([0004]) having two or more electrode 20pads (Fig. 7, 211/212); the multilayer ceramic capacitor disposed on the printed circuit board 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of MURAMATSU, in order to connect the capacitor to a device so that it can be sued as intended (PARK [0004]).
Regarding claim 14, MURAMATSU, as modified by PARK, further teaches that the first and 5second internal electrodes of the multilayer ceramic capacitor are disposed in a direction perpendicular to the printed circuit board (PARK Fig. 4, [0013-0014] and [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848